Citation Nr: 0208254	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as lower back pain.

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This appeal first came before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for lower back 
pain.  In a December 2000 decision, the Board denied service 
connection for a low back disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2001, the Court vacated the 
Board's December 2000 decision, and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
(VCAA), a new law that took effect in November 2000.


FINDINGS OF FACT

1.  The RO has provided appropriate notice and assistance, 
and sufficient evidence is of record for equitable 
disposition of the veteran's appeal.

2.  A chronic low back disorder has not been shown to have 
originated during active duty, and any present low back 
disorder is not shown to be related to active duty.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active duty, and service connection is not established.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001); 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA), which redefined VA's 
duty to assist claimants for VA benefits, enhanced VA's duty 
to notify claimants as to the information and evidence 
necessary to substantiate a claim, and eliminated the 
requirement that a claimant submit a well-grounded claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Regulations implementing the VCAA were 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and the implementing 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  
See 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The veteran is seeking service connection for a low back 
disorder.  There is no issue as to the substantial 
completeness of the veteran's claim.  Therefore, VA does not 
have any unfulfilled duty to provide forms or instructions 
for applying for the benefits sought.  See 38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence not previously provided that is 
necessary to substantiate his claims.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  Through a May 1999 statement of the case, and 
the Board's now-vacated December 2000 decision, VA has 
informed the veteran of legal criteria for establishing 
service connection, and the analysis of the facts as applied 
to those criteria.  In letters sent in April and June 1997 
and October 1998, the RO informed the veteran of evidence 
that was necessary to substantiate his claim.  The Board 
concludes that, through these communications, VA has informed 
the veteran of the information and evidence necessary to 
substantiate his claim for service connection.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The veteran's service medical 
records are not associated with the claims file.  The 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, has indicated that the veteran's service records 
were probably lost in a 1973 fire at their facility.  VA has 
informed the veteran of NPRC's statement.  The veteran has 
submitted records for some of the private medical treatment 
he has received.  He has indicated that he learned that 
records were not available for other private treatment he 
had.  The veteran requested a Travel Board hearing, but, 
later withdrew his request for a hearing.  The veteran has 
not identified any available and potentially relevant 
evidence that is not associated with the claims file.  The 
Board concludes that VA has taken reasonable actions to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In this case, such 
an examination is not necessary.  There is sufficient lay and 
medical evidence of record to decide the claim.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA.  The Board has considered whether 
there is any prejudice to the veteran in the Board's 
consideration of the VCAA and its implementing regulations in 
the first instance, i.e., when the RO has not yet considered 
the new law and regulations.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  As the requirements 
of the VCAA have been substantially met, there is no possible 
benefit to be derived from sending the case back to the RO 
for explicit consideration of the VCAA in the first instance.  
The Board's consideration of the regulations in the first 
instance is not prejudicial to the veteran, because the 
regulations merely implement the VCAA, and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection for Low Back Disorder

The veteran is seeking service connection for a low back 
disorder.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service. 38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran filed his initial claim for entitlement to 
service for a low back disorder, described as lower back 
pain, in January 1997.  Attempts by the RO to obtain his 
service medical records were unsuccessful; the NPRC indicated 
that the records were destroyed in a 1973 fire at that 
facility.  

The veteran's statement of January 1997 indicated that, 
following separation from active duty, he had received 
treatment from two private physicians, one of whom was now 
deceased.  Of record is the August 1997 statement of W. J. 
K., M.D., apparently written from memory, indicating that he 
began treating the veteran for low back pain in November 
1958, continuing until 1970, and that he had been under the 
physician's care for a pinched nerve because of a dislocated 
disk.  In August 1997, the RO received copies of additional 
private treatment records.  These included an entry 
indicating that the veteran was seen in November 1959, after 
lifting 10-gallon cans onto a truck.  An October 1968 entry 
noted that he was seen for a lumbosacral joint injury after 
lifting seventy-five pounds.  It was reported that he had 
strained his lower back lifting another milk container during 
the preceding month.  In September 1971 he was seen for 
lumbosacral joint strain after picking up a fifty-pound 
frozen food case.  In August 1973, he was seen for 
lumbosacral strain after feeling his back give when he 
twisted around while carrying a box.  Chiropractic treatment 
records dated from September 1985 to December 1996 showed 
treatment for low back pain.

The RO received two lay statements in support of the 
veteran's claim in October 1998.  J. L. said that he served 
with the veteran and that the veteran told him he fell at 
Fort Carson in Colorado.  J. L. did not list Fort Carson as 
one of the places he and the veteran served together, but 
said the veteran told him about the fall.  J. L. further 
related that he gave the veteran pain relievers and any 
therapy J. L. could give him, because J. L. was in the 
medical unit.  He said that the veteran was required to lift 
one hundred pound sacks of potatoes while working in food 
inspection.  D.C. said that he had known the veteran since he 
was a boy, and that, when the veteran had returned home on 
leave, he had complained of back pain and had described 
falling during active duty.  D.C. stated that the veteran had 
told him he did not like going on sick call since his buddies 
would give him a hard time if he did not pull his load.  D.C. 
said he knew for a fact that the appellant had not been the 
same since he hurt his back in the service.

The veteran contends, in substance, that a chronic low back 
disorder, which he describes as lower back pain, commenced 
during active duty.  Unfortunately, his service medical 
records are not available.  The veteran says that he fell on 
ice during service, and he apparently told two friends about 
that incident after the fact.  However, notwithstanding that 
J. L. says he was assigned to the medical detachment unit and 
provided pain relievers to the veteran, neither the veteran 
nor his lay witnesses is qualified to state a medical opinion 
as to etiology, diagnosis, or connection to service.  

What is absent here is medical evidence demonstrating any 
nexus between a possible back injury while on active duty and 
any current low back disability.  Rather, the post-service 
medical evidence preponderates against attributing any 
current back disorder to active duty.  These private 
treatment records show that the veteran was seen for 
complaints of several work-related back injuries upon 
occasions in 1959, 1968, 1971, and 1973.  Significantly, 
these clinical records show he did not refer to injury while 
on active duty, but did describe incidents in which he hurt 
his back at work.  The statement of W. J. K., M.D., appears 
to have been based on memory and does not indicate that the 
appellant mentioned a back injury in service.  This evidence 
preponderates against the inception of a chronic low back 
disorder while on active duty, such that the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for a low back disorder, described as 
lower back pain, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

